Title: From James Madison to John Read, Jr., 8 April 1803
From: Madison, James
To: Read, John, Jr.


Sir
Department of State 8th. April 1803.
In your letter of the 18th. May last in answer to mine of the 6th. of the same month, in which I notified you that your office and all the appointments in it were to be considered as at an end, you stated that probably the time necessary for the settlement of the accounts of the Agents would require your services and those of your Clerks until the close of the then succeeding month or some weeks after. I accordingly relied that measures had been taken to close the business and abolish the expense of your office at the time indicated, until within a few days I learnt that you had drawn monies and rendered an account up to the close of the last year, amounting for the last quarter thereof (exclusive of payments to the subagents) to nearly $1,000: lest it therefore should be possible that the same course may be continued, I have to express to you the Presidents order that no further expense be incurred and that you deliver all the papers of your office (including those handed to you by the Secretary of the Board) to the superintendant of Military stores to be transferred to this place should any claims of the subagents remain unliquidated they must address themselves to the Treasury Department. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:191.


